EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen L. Pursley (Reg. No. 61,161) on August 15, 2022.
The application has been amended as follows: 

In the claims:

Claims 1-30 (Cancelled)  
  
Claim 31 (Currently Amended): A two component system for creating a foamed material of a polymeric epoxy, the two component system comprising:
a first component comprising at least one epoxy resin and at least one blowing agent; and
a second component comprising at least one esterified reaction product formed by reacting a phosphoric acid and an epoxide;
wherein the at least one esterified reaction product of the second component has a first viscosity that is higher than the viscosity of the phosphoric acid;
wherein the at least one epoxy resin of the first component has a second viscosity and is suitable for reaction with the at least one esterified reaction product;
wherein the amount of the at least one esterified reaction product in the second component and the amount of the at least one epoxy resin in the first component are sufficient to produce the polymeric epoxy, wherein the polymeric epoxy includes at least one phosphorus atom and has a weight average molecular weight of at least about 10,000 daltons; and 
wherein the foamed material resulting from combining and reacting the first and second components has flame retardant properties and is suitable and adhesive bonding 






Claim 32 (Currently Amended): The two component system foamed material resulting from combining and reacting the first and second components 

Claims 33-40 (Cancelled)  
  
Claim 41 (Currently Amended): A foamed material resulting from combining and reacting the first and second components of the two component system 

Claim 42 (Cancelled)  

Claim 43 (Currently Amended): The two component system at least one blowing agent of the first component comprises capable of decomposing to yield a gas.  

Claim 44 (Currently Amended): The two component system capable of decomposing to yield a gas is a carbonate.  

Claims 45-46 (Cancelled)  
  
Claim 47 (Currently Amended): The two component system used to form the at least one esterified reaction product of the second component is 

Claim 48 (Cancelled)  

Claim 49 (Currently Amended): The two component system capable of decomposing to yield a gas contains one or more of calcium, silicon, sodium, or some other alkali metal or alkali earth metal.  

Claims 50-52 (Cancelled)  
  
Claim 53 (Currently Amended): The two component system which does not contain 

Claim 54 (Currently Amended): The two component system at least one esterified reaction product of the second component includes a plurality of monoesters and diesters, wherein the diesters are present in an amount of less than 25% of the amount of monoesters as measured by NMR.  

Claim 55 (Cancelled) 3  

Claim 56 (Currently Amended): A foamed material resulting from combining and reacting the first and second components of the two component system 

Claim 57 (Currently Amended): The two component system amount of the at least one esterified reaction product in the second component and the amount of the at least one epoxy resin in the first component are sufficient to produce the polymeric epoxy, wherein the polymeric epoxy includes at least one phosphorus atom and has a weight average molecular weight of at least about 15,000 daltons.  

Claim 58 (Currently Amended): The two component system 31 [[56]], wherein the amount of the at least one esterified reaction product in the second component and the amount of the at least one epoxy resin in the first component are sufficient to produce the polymeric epoxy, wherein the polymeric epoxy includes at least one phosphorus atom and has a weight average molecular weight of at least about 20,000 daltons.   

Claim 59 (Currently Amended): The two component system at least one blowing agent of the first component comprises a physical blowing agent and/or a chemical blowing agent 

Claim 60 (Currently Amended): The two component system 31 [[56]], wherein the at least one blowing agent of the first component does not require an 

Claim 61 (Currently Amended): The two component system at least one blowing agent of the first component requires 

Claim 62 (Currently Amended): A foamed material resulting from combining and reacting the first and second components of the two component system 57 

Claim 63 (New): A foamed material resulting from combining and reacting the first and second components of the two component system of claim 58.





* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 31, 32, 41, 43, 44, 47, 49, 53, 54, and 56-63 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The provisional objection to claim 41 has been rendered moot by the cancellation of claim 55 (a substantial duplicate thereof).
The objection to claim 55 has been rendered moot by the cancellation of this claim.
The objection to claims 31, 32, 41, 43, 44, 47, 49, 53, 54, and 56-62 has been overcome by amendment.
The rejection of claim 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claims 41, 56, 58, 60, and 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US Pat. No. 4,164,487) has been overcome by amendment.
The rejection of claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martin (US Pat. No. 4,164,487) has been overcome by amendment.
The rejection of claims 31, 32, 43, 44, 47, 49, 53, 57, 59, and 61 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kriessmann et al. (US Pat. No. 4,992,525) has been overcome by amendment.
The rejection of claims 31, 32, 43, 44, 47, 49, 53, 57, 59, and 61 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kriessmann et al. (US Pat. No. 4,992,525) has been overcome by amendment.
The rejection of claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Langer et al. (US Pat. No. 4,613,661) has been overcome by amendment.
The rejection of claims 31, 32, 43, 44, 49, 53, 54, 57, 59, and 61 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Langer et al. (US Pat. No. 4,613,661) has been overcome by amendment.
The rejection of claim 55 under 35 U.S.C. 103 as being unpatentable over Langer et al. (US Pat. No. 4,613,661) has been rendered moot by the cancellation of this claim.
The rejection of claims 41, 47, 56, 58, 60, and 62 under 35 U.S.C. 103 as being unpatentable over Langer et al. (US Pat. No. 4,613,661) has been overcome by amendment.
The rejection of claim 47 under 35 U.S.C. 103 as being unpatentable over Martin (US Pat. No. 4,164,487) has been overcome by amendment.
The rejection of claim 55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,550,220 has been rendered moot by the cancellation of this claim.

Terminal Disclaimer
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,550,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejection has been overcome:
The rejection of claims 31, 32, 41, 43, 44, 47, 49, 53, 54, and 56-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,550,220. 

Allowable Subject Matter
Claims 31, 32, 41, 43, 44, 47, 49, 53, 54, and 56-63 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 16, 2022